Filed 4/22/22 P. v. Alexander CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                       (Tehama)
                                                            ----




 THE PEOPLE,                                                                                   C095163

                    Plaintiff and Respondent,                                   (Super. Ct. No. 20CR002460)

           v.

 THOMAS WAYNE ALEXANDER,

                    Defendant and Appellant.



         Defendant Thomas Wayne Alexander pled guilty to oral copulation or sexual
penetration of a child 10 years old or younger in exchange for a sentence of 15 years to
life and dismissal of several other sexual abuse charges and special allegations. The trial
court accepted the plea and sentenced defendant accordingly. The trial court, however,
reserved jurisdiction over restitution, fines, and fees.
         Following a hearing, the trial court ordered defendant to pay $150,000 in direct
victim restitution. Defendant appeals the victim restitution order. He asserts the trial
court violated his constitutional right under the United States Constitution to a jury



                                                             1
determination of the facts and his right to a jury trial under article I, section 16 of the
California Constitution. Defendant further asserts the order should be vacated because
the trial court erred in failing to specify the losses to which the order pertained as
required under Penal Code1 section 1202.4, subdivision (f)(3) and it did not have an
adequate factual foundation for the award. We affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
                                               I
                       The Offense And Surrounding Circumstances
       Although the plea agreement states the police report would constitute the factual
basis for the plea, the police report was not included in the record on appeal. We take the
following from the probation report, which incorporates the police report.2
       “According to the Tehama County Sheriff’s Office (Report #20-00515), on March
24, 2020, the sheriff’s office received a report from Children’s Protective Services that a
nine-year-old girl said she had spent the night at the defendant’s house with her ten-year-
old friend, the victim in the current matter. The defendant had both girls sleep in his bed
with him. While in bed, the defendant rubbed the nine-year-old girl’s ‘back and butt’ and
‘tickled’ her chest, the next morning the defendant said, ‘here comes the hungry bear’ and
bit the girl on her arms, back and legs and ‘slobbered’ on her.



1      All further undesignated section references are to the Penal Code.
2      The trial court may (and here did, as explained post) consider the information in
the probation report in making discretionary sentencing decisions where the defendant
had an opportunity to review the report and challenge its contents, including the
statement of facts and circumstances of the offense described therein. (See People v.
Tran (2015) 242 Cal.App.4th 877, 887, 893.) The information pertaining to the history
of defendant’s abuse of the victim is further pertinent because, as defendant concedes in
his opening brief, he “checked the box on the plea form which allowed the trial court to
consider dismissed counts in determining the sentence and restitution.” The dismissed
sexual abuse counts in this case pertained to the same victim.

                                               2
       “On the same day, the defendant was questioned about the allegations. He
admitted having the two girls sleep in his bed with him and that it was a ‘bad mistake.’
He said the nine-year-old girl ‘butted up against him’ in her sleep but he pushed her
away. He thinks she may have misinterpreted that as inappropriate touching.
       “On October 8, 2020, a second interview with the nine-year-old girl was
conducted. She repeated her earlier allegations but soon became emotional and fearful
and said she could not remember all that had happened. The ten-year-old victim was then
interviewed. She said she had stayed at the defendant’s home with him many times in the
three years since she was in the third grade. She liked to stay at his house to get a break
from her siblings. He sexually abused her almost every time she stayed with him. The
abuse would occur in his bed, in the shower, on his couch and in his car.
       “He would ‘persuade’ her to sleep in his bed even if she did not want to and make
her shower with him. He had her take off her clothes in front of him and he would give
her one of his shirts to wear. He put his penis in her vagina and in her mouth. He would
also put his fingers in her vagina and orally copulate her. She said after he would orally
copulate her it made her mouth feel ‘disgusted.’ In the shower, he would make her wash
him and he would wash her. In the bath, he would have her sit on his lap. On the couch
and in his car, he would have her sit on his lap and put her hands down his pants and
touch his penis. If she refused to participate in the abuse, he told her it made him sad or
he would threaten to take her home. She was made to promise that she would never tell
anyone about what they were doing or she could never see him again . . . . The victim
said she is having nightmares about the defendant and is afraid he will escape from jail.
She never wants him to be released from jail.
       “The defendant said he has known the victim since she was a baby. He calls her
and her brothers his grandchildren. He takes them swimming and does other things with
them ‘like a grandfather would do.’ At first, the defendant denied being a part of any
abuse. He eventually admitted ‘hugging and kissing’ her, fondling her vagina,

                                             3
performing oral sex on her and having her perform oral sex on him and taking numerous
showers together.”
                                                II
                                The Victim Restitution Hearing
          The prosecution requested $150,000 in direct victim restitution. The prosecution
relied on People v. Smith (2011) 198 Cal.App.4th 415 as the legal basis for the request.
The trial court stated it was “aware of the case law regarding availability of noneconomic
damages with respect to therapy, medical costs, pain and suffering, all of that.” The trial
court asked the prosecutor, “what is the evidentiary basis for what it is that you’re
presenting?” The prosecutor responded the victim’s therapist would testify about “her
experience and, in her opinion, sort of projecting future therapy needs.”
          The victim’s therapist testified she had treated the victim approximately 33 times.
The victim had expressed to her the following impacts from the sexual abuse: “She has
reported that it changed her life because she’s not the same person as she was before.
She stated that she’s not as social with others. That she’s afraid. That she has to take
medication, and she has panic attacks.” The victim further explained “she didn’t want to
talk about the secret, because it was painful for her; and she said that it was very difficult
for her to focus at school.” Because of her panic attacks, the victim is “afraid to go out.”
          In the therapist’s opinion, the victim exhibited signs of depression, as evidenced
by “an indication from mother that [the victim] had a knife in her hands and she tried to
cut, because she had a flashback.” The therapist further saw signs of posttraumatic stress
disorder in the victim based on the flashbacks, nightmares, and “triggers” when the
victim saw people who look like defendant or cars like the one defendant had, and the
victim’s avoidance in thinking about the abuse because “it’s too stressful for her.” In the
therapist’s opinion, the “triggers” discussed would lead to declines in the victim’s mental
health.



                                                4
       When asked how long the victim will likely need therapy, the therapist responded:
“I will say for [a] long time. She is just 12 years old, and she will need at least treatment
for her teenage years, and she will need . . . to continue with medication. [¶] She is
afraid what will happen . . . when he gets out. She doesn’t know if she wants to live in
the same town or she [if] wants to move. She’s afraid of what will happen, and I’m
afraid that . . . may, you know, trigger some more [post-traumatic stress disorder]
symptoms when she’s grown up. [¶] Also, when a child is abused, they have stages in
their lives, you know, they get married, they have kids. It may impair her relationships in
the future as a grown up and interfere with her work. It may impair relationships, and
they’re also not -- not all the time, but they’re likely to get into drugs and other negative
life situations without the proper assistance of help, with professional help.”
       The therapist testified the average cost for mental health therapy in the area is
“around $120, at least, an hour or it can be more.”
       At the conclusion of the hearing, the prosecution explained it was requesting
$150,000, “[t]hat is [$]50,000 for each of the three years of reported abuse.” The trial
judge responded: “I guess, I’m . . . trying to narrow down . . . what the request is
specifically tailored to aside from the years of abuse. Are you talking about future
psychological expenses? Are you talking about the noneconomic damages such as pain
and suffering . . . that are potentially allowable in a situation such as this? I mean . . .
what is the breakdown, because . . . the [$]50,000 for each year for the three years of
what you said was the abuse sounds like noneconomic pain and suffering-type damages;
and that type of award would be the type of award that I think you were referring to with
regard to the case that was cited versus psychological expenses that would be permissible
pursuant to statute and cases such as the O’Neal case . . . or is it a mix of both and, if so,
what’s the breakdown, and then I will hear from [defense counsel].”
       The prosecutor responded: “Your honor, it is a mix of both. Given the nature of
this offense, we do believe she’s entitled to her damages for pain and suffering. We also

                                               5
believe she would need funds for future therapy; however, at this time, it’s difficult to
project what exactly that amount will look like. We have a base number at minimum of
$120 per session, but how many for how long is difficult to determine at this stage in her
treatment, except for to say likely many years and possibly different periods of intense
therapy, other periods of lighter therapy and medication. [¶] In light of that, the
[$150,000] reflects a mix for both together.”
       Defense counsel responded: “Your Honor, [the prosecution] just admitted that
future counseling needs and costs is [sic] difficult to determine. I would take that farther
and say that it’s not difficult, but impossible to determine. [¶] Prior to this hearing, the
[prosecution] provided a little breakdown of what the [$]150,000 was based on and [it]
had 30 years of counseling, 26 sessions per year at $175, totaling [$]136,500; and then
also thrown in was the mother’s estimated future medical costs of $13,500. There was no
claim for any past counseling or medical expenses. The [$]13,500 appears to be based on
nothing at all and just to go out on a limb, it appears that number just so happens to bring
the total to a nice round number [$]150,000. All completely baseless.” The trial court
interjected and confirmed defense counsel had received “a breakdown of what that
estimate was comprised of.”
       The trial court then responded to defense counsel: “If you were given nothing and
it was [$]150,000, I think I would agree with the statement that it was baseless, but you
were given information based on an estimate of what it may be in the future. But you
believe that despite that estimate and the reason given to you -- which isn’t before the
Court, this is something you received outside of court -- that . . . is still baseless and
future medical and/or psychological treatment is so vague as to not be ascertainable and
therefore can’t be awarded. [¶] Is that [the] argument you’re making?”
       Defense counsel replied: “Yes, your Honor. At the very minimum, it has not been
established what the future needs would be in this case. But I believe that coming up
with the numbers of -- I mean, it’s a mathematical equation 30 times 26 times 175 equals

                                               6
[$]136,500; but the 30 years and 26 are baseless. It’s not based on any evidence or facts
in this case. That’s my point. [¶] The [$]13,500 appears to be thrown in to bring it to a
round number of [$]150,000.”
       The trial court posited: “But . . . [the prosecution] also -- aside from noneconomic
future damages -- also stated that it was $50,000 per year, which also could be based on
pain and suffering, which is specifically what the Court, to some extent, found in People
v. Smith and did exactly that type of calculation.” Defense counsel said his “point is that
that’s -- that’s a completely different and unrelated way of coming up [with] the
$150,000 figure.”
       Following additional colloquy between the trial court and counsel, the trial court
ruled as follows: “Well, the Court in Smith, based on the information that was presented
regarding the victim, who was an adult at the time that the sentencing took place, made
the [following] determination with respect to all of the factors in that case, which was a
[section 288] case. That the victim has been abused over a 15-year period from age 8 to
23, and the Court multiplied the 15 years times [$]50,000 a year in just noneconomic
damages for psychological harm but didn’t include the specifics with regard[] to what
future therapy might be, et cetera.
       “The defendant had objected on several grounds including the right that he
believed he had to a jury trial, equal protection, et cetera.
       “Both of those arguments had no weight with the Court, and the defendant had
argued specifically that the award of [$]750,000 did not meet the requirements applied to
an award of economic damages; and the award was based on the victim’s suffering
during years after the crimes were committed. The Court found that neither argument
was convincing.
       “The standard for awarding economic damages, which, by their nature are more
definite, cannot be used to challenge an award for noneconomic damages.



                                               7
          “The Court found that the victim’s pain and suffering lasted well beyond her
childhood, and the Court, in going through the standard for fixing the noneconomic
damages, looked to the civil jury instruction because that’s where you see noneconomic
damages for the most part being addressed. And [it] specifically quoted CACI 3905A
stating that ‘no fix[ed] standard exists for deciding the amount of damages. You must
use your judgment to decide a reasonable amount on the evidence and your common
sense.’
          “And the Court found that the jury, of course, doesn’t make the determination in a
criminal case, but [it] did adopt that standard of review. And [it] will -- [it] did affirm the
noneconomic damages award that didn’t shock the conscience or suggest passion,
prejudice or corruption in its issuance and went on and on and on.
          “The bottom line is the statutory authority along with the cases that have been
cited certainly do support an award in this type of situation for a [section 288.7 case].
The therapist had testified that you were talking about a scenario of $120 per hour right
now, which obviously, that, at some point, can go up; and it’s impossible for the Court on
that end. That noneconomic end as far as future therapy to make a definite award.
          “When [the prosecutor] talks about 26 times a year being every other week and
perhaps for however many years, it’s undetermined. It also could be once a week, once a
month, but the Court is left with little guidance with regard to what something like that
could be; and there has to be, based on the information presented, some sort of reasonable
determination but, as was seen in the Smith case, the victimization of the defendant from
the time she was a child and then after it stopped when she was an adult, went on and on;
and I think the Court -- the trial Court, as upheld by the Court of Appeals [sic], came to
the right determination.
          “In light of the circumstances that the therapist testified to, in light of the
information provided in the probation report regarding the nature of the abuse, the victim
easily could be in therapy once a week at $120 an hour.

                                                  8
        “The Court does, in fact, note that for psychological services in this area, including
but not limited to an hourly rate for those [who] provide services to the court for [some]
issues, usually [is] and can be more than that anyway. It certainly could be less
depending on the circumstances, but I don’t think it’s in any way, shape or form
unreasonable to think that the victim in this case wouldn’t be in therapy for, you know,
literally the rest of her life.
        “And based on this information that’s presented, if she were -- and, you know, I
don’t have actuarial tables on how long people will live. But if you were in a scenario
where things remain static just on a mathematical basis, and it was $120 an hour every
other week for a certain number of years and, let’s say, just off the top, the victim lived to
be -- to go on 50 years, that’s [$]156,000 right there. There is more than enough
mathematically to support the $150,000 on an ongoing therapy basis alone, because
without a doubt the $120 will go up. Without a doubt, to some extent, depending on the
circumstances, the need for therapy may go down on a weekly or monthly basis, it may
go up but that is the conundrum the Court faces.
        “On top of that, in light of the horrific circumstances of the case and, in many
ways similar to those facts in Smith regarding how the defendant came into the victim’s
mother’s life, et cetera, the [$]50,000 times three that [the prosecutor], for the three years
of abuse, had presented also supports an award of [$]150,000. To be able to put a
monetary figure on what the victim went through is very difficult but, certainly, if you
look at -- as the Smith Court did, you look to the civil instruction and you look at the civil
awards that people have been given as the Smith Court did for circumstances such as this.
Those go into the millions.
        “So $150,000 is not at all unreasonable. It will be ordered, and it will be on both
of those bases with respect to ongoing therapy and pain, suffering, et cetera as -- and
emotional distress as is allowed for under Civil Code [section] 1431.2[, subdivision]
(b)(2), the Smith case and Penal Code Section 1202.4[, subdivision] (f)(3)(F).”

                                              9
                                       DISCUSSION
                                               I
                    Defendant Did Not Have The Right To A Jury Trial
       Defendant asserts the trial court erred in denying his request for a jury trial to
determine the amount of victim restitution. He believes Apprendi v. New Jersey (2000)
530 U.S. 466 [147 L.Ed.2d 435] and its progeny, including Southern Union Co. v. United
States (2012) 567 U.S. 343 [183 L.Ed.2d 318], establish a federal constitutional right to a
jury trial to make findings of fact for determining victim restitution. Alternatively,
“accepting characterization of victim restitution as a civil remedy rather than a form of
punishment,” defendant asserts the trial court violated his right to a jury trial under article
I, section 16 of the California Constitution. We find no merit in defendant’s arguments.
       First, defendant did not request a jury trial, as he argues on appeal. It is clear from
the context and discussion in the portion of the record upon which defendant relies that
the trial court explained the defendant in Smith had requested a jury trial as to the victim
restitution in that matter, and that defendant’s request was denied.
       Second, accepting but not deciding defendant may raise the issue for the first time
on appeal, we find no merit in his argument that he has a jury trial right under the United
States Constitution. As defendant notes, a slew of California and federal cases have
considered and rejected the argument. Those decisions have made clear the primary
purpose of victim restitution is not punishment but instead compensation to victims of
crime. (See, e.g., People v. Pangan (2013) 213 Cal.App.4th 574, 584-586; People v.
Wasbotten (2014) 225 Cal.App.4th 306, 308-309; United States v. Wolfe (7th Cir. 2012)
701 F.3d 1206, 1215-1218.) Defendant’s argument, as presented, does not convince us
otherwise.
       Third, again accepting but not deciding defendant may raise the issue for the first
time on appeal, we find no merit in defendant’s assertion he has a jury trial right under
the California Constitution. This court rejected this very argument in Smith. (People v.

                                              10
Smith, supra, 198 Cal.App.4th at pp. 433-434.) This court explained “[t]he restitution
hearing, whether for economic or noneconomic damages, is a criminal sentencing
hearing, not a civil trial.” (Id. at p. 434.) Defendant not only fails to identify and
recognize the ruling in Smith in his opening brief, but also fails to present any credible
argument warranting reconsideration of that opinion.
       In sum, we conclude defendant did not have the right to a jury trial as to victim
restitution.
                                              II
         The Trial Court Did Not Err In Awarding $150,000 In Victim Restitution
       Defendant argues the victim restitution award must be vacated because: (1) the
trial court failed to specify the losses to which the order pertained, as required under
section 1202.4, subdivision (f)(3); and (2) the order lacked an adequate factual basis. The
People argue the restitution award specified the amount was for the victim’s
noneconomic losses and the record provides a rational basis for the award.
       Section 1202.4, subdivision (f)(3) provides, “[t]o the extent possible, the
restitution order shall be prepared by the sentencing court, shall identify each victim and
each loss to which it pertains, and shall be of a dollar amount that is sufficient to fully
reimburse the victim or victims for every determined economic loss incurred as a result
of the defendant’s criminal conduct, including, but not limited to, [several specified
losses].” Such specified losses include mental health counseling expenses and
noneconomic losses, including psychological harm, in cases such as this. (Id.,
subd. (f)(3)(C) & (F).)
       We disagree with the People that the trial court’s victim restitution order was
based on noneconomic damages alone. The trial court expressly stated the order was
based on both bases presented by the prosecution, i.e., ongoing therapy and psychological
harm. Given the trial court’s express statement in that regard, we further disagree with



                                              11
defendant’s argument the trial court “failed to specify to which losses the restitution
award pertained.” (Bolding and capitalization omitted.)
       Defendant also argues the restitution award failed to provide “a breakdown” for
“the cost of future therapy and awards for ongoing pain and suffering past [sic] emotional
distress.” To the extent defendant attempts to argue the trial court had to attribute a
specific monetary value to each loss and failed to do so, we decline to address the cursory
argument. Defendant made no such argument in the trial court and thus forfeited the
argument on appeal. (See People v. McCullough (2013) 56 Cal.4th 589, 594, 597-599.)
Indeed, any such argument is not a legal error that can be resolved without reference to
the particular sentencing record developed in the trial court. (Id. at p. 594.)
       We further find no merit in defendant’s foundational challenge to the restitution
award. “A victim’s restitution right is to be broadly and liberally construed.” (People v.
Mearns (2002) 97 Cal.App.4th 493, 500.) “We review a restitution order for abuse of
discretion.” (Id. at p. 498.) “ ‘When there is a factual and rational basis for the amount
of restitution ordered by the trial court, no abuse of discretion will be found by the
reviewing court.’ ” (Id. at p. 499.)
       Defendant argues the award lacked an adequate factual basis because: (1) beyond
the ascertainable costs for past counseling expenses, the award was “based on neither
facts nor a rational method of calculation”; (2) “the trial court needed more evidence than
a second hand account from [the victim’s] therapist to evaluate how [defendant’s]
conduct had impacted her life”; and (3) the trial court erroneously “believed People v.
Smith had promulgated an amount that was a presumptively correct award for
noneconomic damages in child sexual abuse cases.”
       We simply find no basis for concluding the trial court abused its discretion. The
trial court was deliberate, specific, and very well apprised of the legal and factual
foundations for making the award. Indeed, the trial court’s analysis was exceptional.



                                             12
       Contrary to defendant’s assertion, the trial court did not rely solely upon the
victim’s therapist’s testimony in determining the amount of victim restitution. The trial
court explained it considered the therapist’s testimony and “the information provided in
the probation report regarding the nature of the abuse.” Defendant does not challenge the
trial court’s reliance on the probation report and, as explained ante, the trial court was
entitled to do so. Nor did the defendant object on any such grounds in the trial court.
       The trial court further stated, “the horrific circumstances of the case [which] in
many ways [resemble] those facts in Smith regarding how the defendant came into the
victim’s mother’s life . . . support[] an award of [$]150,000.” In Smith, this court
considered whether the trial court abused its discretion in awarding the victim in that case
$3,265 in economic damages and $750,000 in noneconomic damages. (People v. Smith,
supra, 198 Cal.App.4th at pp. 430-433.) In discussing the noneconomic damages, this
court explained we will affirm a noneconomic damages award “that does not, at first
blush, shock the conscience or suggest passion, prejudice or corruption on the part of the
trial court.” (Id. at p. 436.)
       This court found $750,000 in noneconomic damages for sexual abuse extending
over a period of 15 years did not shock the conscience (i.e., $50,000 per year). (People v.
Smith, supra, 198 Cal.App.4th at p. 436.) Defendant does not argue the trial court abused
its discretion in analogizing the facts in this case to the facts in Smith. Nor do we find
any reason to believe the trial court erroneously believed Smith promulgated a
presumptive noneconomic award in child sexual abuse cases, as defendant asserts. The
trial court was familiar with the facts in Smith and believed those facts to be like the facts
here. The trial court’s decision was detailed and well-reasoned.
       Defendant further cites no legal authority, nor are we aware of any, requiring a
trial court to receive the victim’s testimony in determining victim restitution. Indeed, the
law is to the contrary. (People v. Arbuckle (1978) 22 Cal.3d 749, 754 [“A sentencing
judge ‘may, consistently with the Due Process Clause of the Fourteenth Amendment,

                                              13
consider responsible unsworn or “out-of-court” information relative to the circumstances
of the crime and to the convicted person’s life and characteristics’ ”].)
       In sum, defendant has failed to present any meritorious argument the trial court
erred or abused its discretion in awarding the victim $150,000 in restitution.
                                      DISPOSITION
       The judgment is affirmed.



                                                  /s/
                                                  Robie, J.



We concur:



/s/
Blease, Acting P. J.



/s/
Renner, J.




                                             14